Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 are currently pending. Claims 1,3-4,9,11,16 and 19 are amended. 
Response to Arguments
 	Applicant’s amendments overcome rejections made under 112 (b), therefore its withdrawn. 
 Applicant’s arguments with respect to rejections made under 101 have been fully considered are persuasive. 
Applicant’s arguments with respect to rejections made under 102/103 have been fully considered but are moot in view new grounds of rejections. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US 2009/0314835 A1) in view of Pientka et al. (US 2018/0315015 A1)
As per claim 1, Jackson teaches:
A system for delivery of items comprising: a dynamically configurable label for delivery of an item, comprising an electronic display configured to display label information, (see at least: par. 9, the carrier computer will receive the unique identifier of said electronic envelope and prompts the sender to enter shipping information, including a shipping address, to be associated with the unique identifier of the envelope. The carrier computer will also receive the shipping information and store the shipping information in association with the unique identifier. the carrier computer will transmit the shipping information from to the long-range communications chip on the electronic envelope. [ the shipping address corresponds to the destination point identifier) 
 and a network communication module configured for wireless communication; a database storing and actual destination point identifiers and a server in communication with the network communication module via a network and further in communication with the database (see at least: fig.1, Fig.4, Par.66)
wherein the server is configured to: receive an indication that the item has been received at a facility in a distribution network, the item having the dynamically configurable label affixed thereto, the electronic display displaying initial label information; determine, based on querying the database, the actual destination point identifier ( see at least: [ 0013], [0019], par.45, response to an electronic envelope 10 being introduced to a carrier's logistics network at an intake hub, sorting station, or other carrier location, a carrier may employ a transceiver 55 to detect the presence of the electronic envelope 10 and to read unique identifier data 19 from a communications chip 18 on the envelope 10 and forward the unique identifier data 19 to a carrier computer 70. A carrier computer 70 may use received unique identifier data 19 to retrieve shipping information associated with the unique identifier data 19 and may provide the shipping information to the envelope 10 by transmitting the information to a communications chip 18 on the envelope 10. [0046], [0065] a carrier computer may query a data storage device hosting a shipping database for shipping information related to the unique identifier data, and the data storage device may retrieve shipping information associated with the unique identifier data from the shipping database. [0080], Fig.8D shows a MaxiCode, the tracking number, and a barcode, without a destination address. [0061]) 
Jackson does not explicitly teach storing one or more recipient-specific phrases and actual destination point corresponding to the recipient-specific phrases; label information comprising one of the one or more recipient-specific phrases, however, this is taught by Pientka (see at least: [ the nickname represents the recipient specific phrase] Fig.8, [0193], [0196], [0200] the deliverer uses his scanner 13 to capture the information from the label of the shipment and to use this information to request further information ( the third information discussed above) from delivery - related information repository 10 . This further information may for instance be or enable scanner 13 and / or the deliverer to derive the complete delivery-related information (e.g. the complete delivery address) or to at least derive the still missing parts of the delivery - related information (e.g. house number and name of the recipient/ addressee as parts of the delivery address [0205]) It would be prima facie obvious to one having ordinary skill in the art before the filing date to incorporate the recipient-specific phrase feature for the same reasons its useful in Pientka -namely, so that the name of the addressee of the shipment can be kept completely anonymous throughout the process of delivering the shipment to the delivery - related information (par.148). This is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
Jackson further teaches cause the dynamically configurable label to display updated label information comprising the actual destination point identifier; and cause delivery of the item to a destination point corresponding to the actual destination point identifier via the distribution network based on the updated label information.   (par.11,  the carrier computer may transmit shipping information to the long-range communications chip on the electronic envelope if the sender updates said shipping information after placing a shipping order, Par.49, In order to update or change a destination address during transport, a sender may use a sender computing device 61 to access a mobile shipping application that is running on the Sender computing device 61, carrier computer 70, or both, to update or change the destination address or other shipping-related information, and the sender computing device 61, carrier computer 70, or both, may execute the mobile shipping application to transfer the updated or changed destination address and shipping related information to the carrier computer 70. Par.50).

As per claim 2, Jackson in view of Pientka teaches claim 1 as above. Jackson further teaches:
wherein the electronic display comprises an electronic ink display. (par.37, [ electronic paper corresponds to the electronic ink])  

As per claim 3, Jackson in view of Pientka teaches claim 1 as above. Jackson further teaches:
wherein the server is further in communication with a database, the database storing item information associated with the item.  (see at least: par.43, A carrier computer 70 may also include a data storage device 78 that may be connected to the least one computer 71 of the carrier computer 70. Once an order is received by a carrier computer 70, it may store the order internally or in a carrier shipping database contained in a data storage device 78, may assign a tracking number to the order, and may transmit the tracking number along with a confirmation to a computing device 61, among other functions) 

As per claim 4, Jackson in view of Pientka teaches claim 1 as above. Jackson further teaches:
wherein the item information updates comprises one or more of a revised delivery address, a request to return the item to a sender, a request to change a standard of service associated with the item, and a condition notification associated with the destination point identifier.  (see at least: par.49, In order to update or change a destination address during transport, a sender may use a sender computing device 61 to access a mobile shipping application that is running on the Sender computing device 61, carrier computer 70, or both, to update or change the destination address or other shipping-related information, and the sender computing device 61, carrier computer 70, or both, may execute the mobile shipping application to transfer the updated or changed destination address and shipping related information to the carrier computer 70 )

As per claim 5, Jackson in view of Pientka teaches claim 1 as above. Jackson further teaches:
wherein the dynamically configurable label comprises a GPS receiver.  (see at least: Fig.4, par.41, other embodiments of an envelope 10 may include a GPS chip for providing a carrier with a location of the envelope 10 prior to shipment, during shipment, and after delivery. see also par.19, fig.4)) 

As per claim 6, Jackson in view of Pientka teaches claim 5 as above. Jackson further teaches:
wherein the GPS receiver is in communication with the network communication module, and wherein the network communication module is configured to send location information from the GPS receiver to the server.  (see at least: Fig.4, par.41, other embodiments of an envelope 10 may include a GPS chip for providing a carrier with a location of the envelope 10 prior to shipment, during shipment, and after delivery, see also par.19, fig.4) 

As per claim 7, Jackson in view of Pientka teaches claim 5 as above. Jackson further teaches:
wherein the GPS receiver is in communication with a processor within the dynamically configurable label, and wherein the processor is configured -38-to cause the electronic display to display locally updated label information based at least in part on location information received from the GPS receiver.  (see at least: par.57, a microcomputer chip 18 may be con figured to selectively display on an updateable electronic display 12 a final destination address for an electronic envelope 10 if the microcomputer chip receives an indication, based on the location of the electronic envelope 10, that the electronic envelope 10 has been placed on a delivery truck and that the next destination of the electronic envelope 10 is the final destination of the electronic envelope 10. Addition ally, a microcomputer chip 18 may be configured to selectively display on an updateable electronic display 12 content personalized for the recipient of said electronic envelope 10 in response to delivery of said envelope 10 to said recipient. See also par.19, fig.4))

As per claim 8, Jackson in view of Pientka teaches claim 1 as above. Jackson further teaches:
wherein the dynamically configurable label comprises a secondary indicator configured to produce at least one of light and sound, the secondary indicator configured to produce a visible or audible notification associated with display of the updated label information.  ( see at least:  par.74, A power switch 42 may be selectively activated by a microcomputer chip 36 in order to provide power to illuminate a flexible electronic visual display 12, par.84 a microcomputer chip may translate shipping information into a format that may be displayable on a flexible electronic visual display and may transmit reformatted ship ping information to the flexible electronic visual display on an electronic envelope. In Step 364, a microcomputer chip may activate a power Switch on an electronic envelope to illuminate a flexible electronic visual display. In Step 366, a display may be activated and may show shipping information related to an electronic envelope, and in Step 368, an envelope may be shipped and handled according to shipping information visible on a flexible electronic visual display.) 
As per claim 16, Jackson teaches:
A method for distributing items to recipients, the method comprising: receiving, at a server of a distribution network, an initial label information for delivery of an item in the distribution network; determining based on initial label information with the actual destination point identifier corresponding to a recipient associated with the item; (see at least: par.9, the carrier computer will receive the unique identifier of said electronic envelope [ the unique identifier data and/or the tie number of the electronic envelop correspond to the initial label information] and prompts the sender to enter shipping information, including a shipping address, to be associated with the unique identifier of the envelope. The carrier computer will also receive the shipping information and store the shipping information in association with the unique identifier. par.41, cellular chip may contain tie number data that may serve as a unique identifier for an envelope 10. par.64, a sender may initiate a shipping order through use of a mobile shipping application running on a sender computing device, a carrier computer, or both, by entering unique identifier data of the electronic envelope or causing unique identifier data to be entered into a mobile shipping application via a sender computing device. In Step 115, a sender inputs shipping information, including a destination address, into a mobile shipping application and in Step 120 pays for the shipment through the mobile shipping application via a sender computing device. In Step 125, a sender computing device may execute a mobile shipping application to transmit a shipping order to a carrier computer, par.92, par.101), 
While Jackson teaches the initial label information, an actual destination point identifier corresponding to a recipient associated with the item (see at least: [0009], [0080], Fig.8D shows a MaxiCode, the tracking number, and a barcode, without a destination address. [0061]) 
 Jackson does not explicitly teach a recipient-specific phrase, however, this is taught by Pientka (see at least: [ the nickname represents the recipient specific phrase] Fig.8, [0193], [0196], [0200] the deliverer uses his scanner 13 to capture the information from the label of the shipment and to use this information to request further information (the third information discussed above) from delivery - related information repository 10 . This further information may for instance be or enable scanner 13 and / or the deliverer to derive the complete delivery-related information (e.g. the complete delivery address) or to at least derive the still missing parts of the delivery - related information (e.g. house number and name of the recipient/ addressee as parts of the delivery address [ 0205]) It would be prima facie obvious to one having ordinary skill in the art before the filing date to incorporate the recipient-specific phrase feature for the same reasons its useful in Pientka -namely, so that the name of the addressee of the shipment can be kept completely anonymous throughout the process of delivering the shipment to the delivery - related information (par.148). This is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
Jackson further teaches transmitting, to a dynamically configurable label associated with the item, the initial label information and the destination point identifier such that the initial label information and the destination point identifier are stored in a memory of the dynamically configurable label; (see at least: par. 9, the carrier computer will transmit the shipping information from to the long-range communications chip on the electronic envelope.) 
causing an electronic display of the dynamically configurable label to display the initial label information; (see at least: Fig.12b [ displaying the tie number, the tie number of the envelope corresponds to the initial label information] par.41, cellular chip may contain tie number data that may serve as a unique identifier for an envelope 10.) 
receiving, into the distribution network, the dynamically configurable label affixed to the item (see at least: fig.4, par.66, par.44, After a sender 60 places a shipping order, the sender 60 may deposit, or cause to be deposited through an agent or assistant, for example, an electronic envelope 10 at a carrier location) 
 transporting the item to a unit delivery facility associated with the destination point identifier; (see at least: Fig.1, par.44-45, [ intermediate destination corresponds to the unit delivery facility]) 
 causing the electronic display of the dynamically configurable label to display the actual destination point identifier and causing delivery of the item to a destination point corresponding to the actual destination point identifier via the distribution network. (see at least: par.49-50, If a destination address or other shipping-related information is updated after a shipping order has been placed, a carrier computer 70 may be configured to transmit the updated shipping information to a related electronic envelope 10 in order for the updated information to be displayed on an updateable electronic display 12.) 
 As per claim 17, Jackson in view of Pientka teaches claim 16 as above. Jackson further teaches:
wherein the destination point identifier comprises a street address associated with the recipient.  (see at least: Fig.13C- G, par.96) 
As per claim 18, Jackson in view of Pientka teaches claim 16 as above. Jackson further teaches: 
preventing the electronic display of the dynamically configurable label from displaying the destination point identifier until a sender has deposited the item with the distribution network.  (see at least: par.57, a microcomputer chip 18 may be configured to selectively display on an updateable electronic display 12 a final destination address for an electronic envelope 10 if the microcomputer chip receives an indication, based on the location of the electronic envelope 10, that the electronic envelope 10 has been placed on a delivery truck and that the next destination of the electronic envelope 10 is the final destination of the electronic envelope, par.19, the system may further include a transceiver at a carrier location that is con figured to communicate with the electronic envelope to provide the electronic envelope with its location if the electronic envelope is detected by the transceiver, so that the updateable electronic display on the electronic envelope can display information based on the location of the electronic envelope).
As per claim 19, Jackson in view of Pientka teaches claim 16 as above. Jackson further teaches: 
causing the electronic display to display the destination point identifier occurs based on the dynamically configurable label reaching a location identified by the destination point identifier.  (see at least: par.12, the long-range communications chip may have the capability to determine the location of the electronic envelope so that the electronic display may display information based on the location of the electronic envelope. In various embodiments, the long-range communications chip may utilize a global positioning system (GPS) chip included in the long-range communications chip to determine the location of the envelope so that the electronic display may display information based on the location of the envelope. In other embodiments, the long-range communications chip may utilize a global positioning system (GPS) chip included on the electronic envelope to determine the location of the envelope so that the electronic display may display information based on the location of the electronic envelope. par.57, a microcomputer chip 18 may be configured to selectively display on an updateable electronic display 12 a final destination address for an electronic envelope 10 if the microcomputer chip receives an indication, based on the location of the electronic envelope 10, that the electronic envelope 10 has been placed on a delivery truck and that the next destination of the electronic envelope 10 is the final destination of the electronic envelope) 
 Jackson does not explicitly teach display information based on a device reaching a location within a predetermined radius of the a destination point, however, this is taught by Pientka (See at least: [0042] , it can for instance be achieved that the sender is not able to learn the delivery - related information ( such as for instance the delivery address ) at all , that entities like freight centers only learn a rough representation of the delivery - related information (e.g. the delivery address ) that may for instance only exhibit a level of detail that is required to forward the shipment to the next entity in the delivery chain ( a logical sequence of entities that are involved in the process of delivering a shipment according to delivery - related information ) , and that the last-mile deliverer is only enabled to learn the complete delivery-related information ( e.g. the complete delivery address) when he/she has entered a pre-defined area associated with delivery - related information (e.g. a 2 km area around the delivery address ) [0098-99] ) It would be prima facie obvious to one having ordinary skill in the art before the filing date to incorporate the predetermined radius of the a destination point  feature when the device reaches a location within a predetermined distance from the destination point for the same reasons its useful in Pientka -namely, so the last - mile deliverer is only enabled to learn the complete delivery - related information (e.g. the complete delivery address ) when he / she has entered a pre defined area associated with delivery - related information (e.g.a 2 km area around the delivery address ) (par.42). This is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
As per claim 20, Jackson in view of Pientka teaches claim 19 as above. Jackson further teaches: 
wherein the dynamically configurable label is configured to detect the location of the dynamically configurable label based on a GPS receiver within the dynamically configurable label, (see at least: par.78, A GPS receiver can determine its location by measuring Signals from Satellites in orbit around the earth. This information can be communicated to the processor 1300. the processor can use this information to provide additional information on the updateable display, or transmit information over the wireless chipset to other devices. For example, the current location of the package could be reported to a computer and stored in the Shipping company database. Information displayed on the updateable display using the GPS information can include distance to the destination, and distance traveled from the origin location, see also par.19, fig.4)
wherein causing the electronic display of the dynamically configurable label to display the destination point identifier occurs in response to the detected location of the dynamically configurable label. (see at least: par.57, a microcomputer chip 18 may be configured to selectively display on an updateable electronic display 12 a final destination address for an electronic envelope 10 if the microcomputer chip receives an indication, based on the location of the electronic envelope 10, that the electronic envelope 10 has been placed on a delivery truck and that the next destination of the electronic envelope 10 is the final destination of the electronic envelope).
Claim 9-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US 2009/0314835 A1) in view of Burman et al. (US 2005/0234785 A1)
As per claim 9, Jackson teaches:
A method for distributing items to recipients, the method comprising: receiving, at a facility in a distribution network, an item having a dynamically configurable label affixed thereto, (see at least: par.64, sender may deposit an electronic envelope or may cause the electronic envelope to be deposited at a carrier location, and in Step 140, a carrier may consolidate envelopes at a carrier intake hub. Fig. 4) 
the dynamically configurable label comprising an electronic display displaying first label information corresponding to the item (see at least: par.64, a sender may initiate a shipping order through use of a mobile shipping application running on a sender computing device, a carrier computer, or both, by entering unique identifier data of the electronic envelope or causing unique identifier data to be entered into a mobile shipping application via a sender computing device. In Step 115, a sender inputs shipping information, including a destination address, into a mobile shipping application and in Step 120 pays for the shipment through the mobile shipping application via a sender computing device. Par.65, In Step 190, shipping information may be displayed on a flexible electronic visual display, and in Step 195, a carrierships and handles an envelope according to the shipping information visible on the flexible electronic visual display. See also Par.9, par.11)
receiving, at a server of the distribution network, an update corresponding to the item; generating, at the server, second label information different from the first label information based at least in part on the update to the item information; transmitting, from the server to the dynamically configurable label, a label information update comprising the second label information; causing the electronic display of the dynamically configurable label to display the second label information and causing the item to be rerouted within the distribution network based on the update. ( see at least: par.11,  the carrier computer may transmit shipping information to the long-range communications chip on the electronic envelope if the sender updates said shipping information after placing a shipping order, Par.49, In order to update or change a destination address during transport [ during transport corresponds to routing within the distribution network] , a sender may use a sender computing device 61 to access a mobile shipping application that is running on the Sender computing device 61, carrier computer 70, or both, to update or change the destination address or other shipping-related information, and the sender computing device 61, carrier computer 70, or both, may execute the mobile shipping application to transfer the updated or changed destination address and shipping related information to the carrier computer 70. Par.50)
Jackson does not explicitly teach an update corresponding to a standard of service associated with the item. and causing the item to be rerouted based on the update. However, this is taught by Burman (see at least: par.98, While a package is in route to its destination, the Shipper or recipient could request that the package either be returned to the Shipper, Shipped to a different address than the address first requested, or that the level of Service on the package be changed. Par.99 By using the invented device, and/or method, a customer can request one of these changes to the shipping process and have that request reflected in the Shipping company's database or databases. If the package involved has an electronic shipping label attached to it, the routing instructions provided on the updatable visual display can implement the proper routing to comply with the customer request.) It would be prima facie obvious to one having ordinary skill in the art before the filing date to incorporate the updated standard of service feature for the same reasons its useful in Burman -namely, the information contained in the shipping company databases can be dynamic. That is, information regarding the package can change during the delivery process (par.5). This is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
As per claim 10, Jackson in view of Burman teaches claim 9 as above. Jackson further teaches:
wherein the first label information comprises an identifier associated with a destination point corresponding to the item.  (see at least: par.64 In Step 115, a sender inputs shipping information, including a destination address, into a mobile shipping application and in Step 120 pays for the shipment through the mobile shipping application via a sender computing device. Par.65, In Step 190, shipping information may be displayed on a flexible electronic visual display, and in Step 195, a carrierships and handles an envelope according to the shipping information visible on the flexible electronic visual display.) 
As per claim 11, Jackson in view of Burman teaches claim 9 as above. Jackson further teaches:
wherein the item information updates comprises one or more of a revised delivery address, a request to return the item to a sender, a request to change a standard of service associated with the item, and a condition notification associated with the destination point identifier.  (see at least: par.49, In order to update or change a destination address during transport, a sender may use a sender computing device 61 to access a mobile shipping application that is running on the Sender computing device 61, carrier computer 70, or both, to update or change the destination address or other shipping-related information, and the sender computing device 61, carrier computer 70, or both, may execute the mobile shipping application to transfer the updated or changed destination address and shipping related information to the carrier computer 70 )

As per claim 12, Jackson in view of Burman teaches claim 9 as above. Jackson further teaches:
 wherein the second label information comprises an identifier associated with a second destination point, and wherein the electronic display of the dynamically configurable label discontinues displaying the first label information when the second label information is displayed.  (see at least: par.17, the microcomputer chip may be further configured to alter destination information that is to be displayed on the updateable electronic display according to instructions provided by the carrier computer to the long-range communications chip if the destination of the electronic envelope is altered after a shipping order has been placed by a sender.) 
As per claim 13, Jackson teaches claim 9 as above. Jackson further teaches:
While Jackson teaches the second label information comprises a notification associated with the item, and wherein the electronic display of the dynamically -39-configurable label displaying the first label information (see at least:  par.50, If a destination address or other shipping-related information is updated after a shipping order has been placed, a carrier computer 70 may be configured to transmit the updated shipping information to a related electronic envelope 10 in order for the updated information to be displayed on an updateable electronic display 12. Par.64-65 [ displaying the first label information]) Jackson does not teach continues displaying the first label information, however, this is taught by Burman (par.64, FIG. 6 shows a shipping label 100 having standard paper portion 105, and updateable display portion 110. The Standard paper of the label shown includes ship to and ship from addresses, and three machine-readable barcodes (one of which is a multidimensional barcode). The update able display portion is depicted as displaying “Conveyor 3”. [ the standard paper of the label represents the first label information that is continuously displayed], par.58, paper or RFID portions are included as well to ensure that a package can be identified in the event of an accidental erasure of the updateable visual display).  It would be prima facie obvious to one having ordinary skill in the art before the filing date to incorporate the continue displaying of the first label information feature for the same reasons its useful in Burman -namely, to ensure that a package can be identified in the event of an accidental erasure of the updateable visual display (par.58). This is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
As per claim 15, Jackson in view of Burman teaches claim 9 as above. Jackson further teaches:
further comprising causing the dynamically configurable label to produce at least one of an audio notification and a secondary visual notification in response to receiving the label information update.  (see at least: par.84 a microcomputer chip may translate shipping information into a format that may be displayable on a flexible electronic visual display and may transmit reformatted ship ping information to the flexible electronic visual display on an electronic envelope. In Step 364, a microcomputer chip may activate a power Switch on an electronic envelope to illuminate a flexible electronic visual display. In Step 366, a display may be activated and may show shipping information related to an electronic envelope, and in Step 368, an envelope may be shipped and handled according to shipping information visible on a flexible electronic visual display.)
Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US 2009/0314835 A1) in view of Burman et al. (US 2005/0234785 A1) in view of Levis et al (US 2006/0235739 A1) 
As per claim 14, Jackson in view of Burman teaches claim 9 as above. Jackson further teaches: 
wherein the second label information comprises a message instructing a carrier of the distribution network to deliver the item, delivery delays due to weather (see at least: par.49, A carrier may also update or change a destination address or handling instructions via the at least one computer 71 or a computing device 61 in response to workloadata hub, distribution routes, delay or interruption due to weather),  Jackson does not explicitly teach textual instructions to delay delivery of the item due to a weather condition at a destination point of the item, however, this is taught by Levis (see at least:  par.143, Typically, the Weather Data Update provides information that was unavailable when the initial dispatch plan was produced earlier in the day. Consequently, if unexpected weather develops in a certain location, such as rainstorms, Snowfall, hail, etc., the impact of this information may be quantified and sent to the portable computer where pre-defined rules determine the impact. For example, a severe rainstorm may be quantified as adding a fixed time delay (e.g., 30 minutes) with respect to time in regard to the current schedule. Alternatively, the overall schedule may be delayed in proportion to completion of the Dispatch Plan (e.g., an extra 10 minutes for every remaining hour of work remaining), par.34, the computing devices may present the results associated with the dispatch plan to the user in a variety of ways, including text-based information or graphical displays, claim 3, see also par.67, par.88). It would be prima facie obvious to one having ordinary skill in the art before the filing date to incorporate the delivery delay and textual instructions feature for the same reasons its useful in Levis -namely, in order to produce an Updated Dispatch Plan (par.88). This is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
While Jackson teaches the displayed the second label information and the first label information (see at least: par.64-65, par. 9-11) Jackson does not explicitly teaches the second label information is displayed simultaneously with the first label information, however, this is taught by Burman (see at least: par.64, FIG. 6 shows a shipping label 100 having standard paper portion 105, and updateable display portion 110. The Standard paper of the label shown includes ship to and ship from addresses, and three machine-readable barcodes (one of which is a multidimensional barcode). The update able display portion is depicted as displaying “Conveyor 3”. [ the standard paper of the label represents the first label information that is continuously displayed], par.58, paper or RFID portions are included as well to ensure that a package can be identified in the event of an accidental erasure of the updateable visual display).  It would be prima facie obvious to one having ordinary skill in the art before the filing date to incorporate the displaying of the first and second label information feature for the same reasons its useful in Burman -namely, to ensure that a package can be identified in the event of an accidental erasure of the updateable visual display (par.58). This is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results. 
         
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANAL A. ALSAMIRI whose telephone number is (571)272-5598. The examiner can normally be reached M-F: 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.A./Examiner, Art Unit 3628                                                                                                                                                                                                        
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628